Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Response to Amendments
The Amendment filed 6/14/2022 has been entered. Claims remain pending in the application.  Applicant’s amendments to the Claims has not overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 3/14/2022.  

Claim Objections
Claims 1, 3, 7, 10 and 17 are objected to because of the following informalities:  
Claim 1, the last line recites “bases form together a valley.” This is not typical English grammar. The Examiner suggest amending this language to recite “bases together form a valley.”
Claim 3, lines 3-4 recite “wherein each of which the pyramidal microneedle cavities”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein each of 
Claim 7, the last line recites “bases form together a valley.” This is not typical English grammar. The Examiner suggest amending this language to recite “bases together form a valley.”
  Claim 10, line 9 recites “bases form together a valley.” This is not typical English grammar. The Examiner suggest amending this language to recite “bases together form a valley.”
Claim 17, line 10 recites “neighboring”. In all other instances of this word, Applicant has used the “neighbouring” spelling. 
Claim 17, the last line recites “bases form together a valley.” This is not typical English grammar. The Examiner suggest amending this language to recite “bases together form a valley.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains several issues that render claim 1 unclear. 
Claim 1, line 6 recites “each one of the microneedle cavity includes”. This is unclear, lacks antecedent basis and is grammatically incorrect. The Examiner suggests amending this language to recite “each one of the plurality of pyramidal microneedle cavities includes”. 
Claim 1, line 8 recites “point which is lower than the base”. This language is indefinite and unclear. The claim uses the term “lower” to describe the relationship between the “adjoining point” of the chamfered bases of each cavity, and the base of the microneedle cavity. The term “lower” is used as a point of reference, but there is no other orientating language in the claim that gives the term “lower” any particular meaning or frame of reference. The Examiner is able to understand from the specification and drawings that Applicant intends for the microneedle template to effectively have two layers or portions (a layer/portion that comprises the microneedle cavity and chamfered base cavity (i.e., the needle-shape portion of the microneedle mold), and a layer/portion that comprises the base or substrate component of the microneedle mold). The Examiner also understands from the specification and drawings that the point at which the chamfered base cavities adjoin is not in the same plane as the base of the mold.  However, this is not clear from the claim language. 
Claims 2-6 are similarly rejected by virtue of their dependency upon claim 1. 
The Examiner has a suggested amendment that will help clarify claim 1. For the purposes of examination, the Examiner will treat claim 1 as if it recites: 
Claim 1: A microneedle template for making dissolving microneedles, comprising: 
a microneedle cavity comprising a plurality of pyramidal microneedle cavities and a base; 
each of a tip and a pyramidal wall section extending between [[a]] the tip top surface of the base of the microneedle cavity, and, 
each plurality of pyramidal microneedle cavities includes a chamfered base which extends from the pyramidal wall section and adjoins with its neighbouring chamfered bases at an adjoining point on the top surface of the base of the microneedle cavity such that two opposite chamfers bases form a valley. 
In addition to the amendments suggested for claim 1, the Examiner further suggests amending claim 2 as follows: 
Claim 2: The microneedle template of claim 1, further comprising a substrate cavity formed within the base of the cavity 

Claim 7 contains several issues that render claim 7 unclear. 
Claim 7 recites the limitation "the microneedle template" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7, lines 4-5 recite the limitation "which are formed by means of physical removal on the substrate surface”. The Examiner is unclear if Applicant meant to recite "which are formed by means of physical removal [[on]] of the substrate surface”.
Claim 7 recites the limitation "the feet" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 7, lines 9 and 11 recite “form chamfered bases immediately under the microneedles” and “at an adjoining point that is lower than a base”, respectively. This language is indefinite and unclear. The claim uses the term “immediately under” and “lower than” to describe the relationship between elements. The term “immediately under” and the term “lower than” are used as a point of reference, but there is no other orientating language in the claim that gives these terms any particular meaning or frame of reference. The Examiner is able to understand from the specification and drawings that Applicant intends for the microneedle master mould to effectively have two layers or portions (a layer/portion that comprises the microneedle and chamfered base (i.e., the needle-shape portion of the microneedle), and a layer/portion that comprises the base or substrate component of the microneedle mould). The Examiner also understands from the specification and drawings that the point at which the chamfered base adjoin is at an upper surface of the base of the master mould.  However, this is not clear from the claim language. 
Claim 7 recites the limitation "the microneedle cavity" in line 11. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to refer to the master mould. 
Claims 8-9 and 17 are similarly rejected by virtue of their dependency upon claim 7. 
The Examiner has a suggested amendment that will help clarify claim 7. For the purposes of examination, the Examiner will treat claim 7 as if it recites: 
Claim 7:  A microneedle master mould for making [[the]] a microneedle template, comprising 
(a) a metal block having a substrate surface, 
(b) a plurality of pyramidal microneedles which are formed by means of physical removal [[on]] of the substrate surface of the metal block, and 
(c) a plurality of isosceles throughs which are incorporated in between [[the]] feet of adjacent microneedles by means of physical removal, wherein the incorporation of isosceles throughs are performed in two orthogonal directions around the feet of microneedles, and wherein the orthogonal isosceles throughs further form chamfered bases immediately under the microneedles, and wherein each such chamfered base extends to and adjoins with its neighbouring chamfered bases at an adjoining point which is on an upper surface of master mould form a valley.

Claim 10 contains several issues that render claim 10 unclear. 
Claim 10 recites the limitation "the pyramidal microneedle cavities" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 8 recites “point which is lower than the base”. This language is indefinite and unclear. The claim uses the term “lower” to describe the relationship between the “adjoining point” of the chamfered bases of each cavity, and the base of the microneedle cavity. The term “lower” is used as a point of reference, but there is no other orientating language in the claim that gives the term “lower” any particular meaning or frame of reference. The Examiner is able to understand from the specification and drawings that Applicant intends for the microneedle template to effectively have two layers or portions (a layer/portion that comprises the microneedle cavity and chamfered base cavity (i.e., the needle-shape portion of the microneedle mold), and a layer/portion that comprises the base or substrate component of the microneedle mold). The Examiner also understands from the specification and drawings that the point at which the chamfered base cavities adjoin is not in the same plane as the base of the mold.  However, this is not clear from the claim language. 
Claims 11-16 are similarly rejected by virtue of their dependency upon claim 10. 
The Examiner has a suggested amendment that will help clarify claim 10. For the purposes of examination, the Examiner will treat claim 10 as if it recites: 
Claim 10: A method of making dissolving microneedles, comprising: 
providing a microneedle template comprising: 
a microneedle cavity comprising a plurality of pyramidal microneedle cavities and a base, wherein each of plurality of pyramidal microneedle cavities comprises a tip and a pyramidal wall section extending between [[a]] the tip top surface of the base of the microneedle cavity, and a chamfered base which extends from the pyramidal wall section and adjoins with its neighbouring chamfered bases at an adjoining point on the top surface of the base of the microneedle cavity such that two opposite chamfers bases form a valley; 
loading a drug suspension on the microneedle template; 
centrifuging the microneedle template as loaded with the drug suspension; 
loading a matrix material solution on the microneedle template; and 
centrifuging the microneedle template as loaded with the matrix material solution. 

Claim 17, lines 10-11 recite “point which is lower than the base”. This language is indefinite and unclear. The claim uses the term “lower” to describe the relationship between the “adjoining point” of the chamfered bases, and the base of the microneedle cavity. The term “lower” is used as a point of reference, but there is no other orientating language in the claim that gives the term “lower” any particular meaning or frame of reference. The Examiner is able to understand from the specification and drawings that Applicant intends for the microneedle template to effectively have two layers or portions (a layer/portion that comprises the microneedle and chamfered base (i.e., the needle-shape portion of the microneedle mould), and a layer/portion that comprises the base or substrate component of the microneedle mould). The Examiner also understands from the specification and drawings that the point at which the chamfered base cavities adjoin is on an upper surface if the base of the mould.  However, this is not clear from the claim language. 
The Examiner has a suggested amendment that will help clarify claim 17. For the purposes of examination, the Examiner will treat claim 17 as if it recites: 
Claim 17: A method of making 	fabricating the microneedle master mould of claim 7, comprising 
(a) providing a metal block having a substrate surface, Amendment and Response to the Office Action dated March 14, 2022 U.S. Patent Application Serial No.: 16/500,139 
4 of 11(b) forming a plurality of pyramidal microneedles by means of physical removal on the substrate surface of the metal block, and 
(c) forming a plurality of isosceles throughs in between the feet of adjacent microneedles by means of physical removal, wherein the isosceles throughs further form chamfered bases immediately under the microneedles, and wherein each such chamfered base extends to and adjoins with its neighboring chamfered bases at an adjoining point which is on an upper surface of master mould form a valley.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0057124 to Wakamatsu et al.
Regarding claim 1, Wakamatsu et al. discloses a microneedle template (mold/form 13; see Figs. 7B-7C and 8A-8B to produce microneedles of Fig. 2; see paragraph 83) for making dissolving microneedles (absorbable microneedles; see paragraph 5 and abstract and see paragraph 98), comprising:
a microneedle cavity comprising a plurality of pyramidal microneedle cavities (microneedle cavity portion of needle shaped recesses 15 of mold 13; see Examiner’s annotated Fig. 7C below) and a base (formed by the recess of frame 14; see Examiner’s annotated Fig. 8A below), each of a tip and a pyramid wall section (see Figs. 7B-7C and Fig. 2 and paragraphs 61 and 83) extending between [[a]] the tip top surface of the base of the microneedle cavity, (see Examiner’s annotated Fig. 8A below – Examiner notes that the orientation of the mould shown in Fig. 8A is upside down, as such a “top surface of the base” is the surface of the cavity formed by recess of frame 14 that is facing/is adjacent to the mould 13) and,
each plurality of pyramidal microneedle cavities includes a chamfered base (chamfered base portion of needle shaped recesses 15; see Examiner’s annotated Fig. 7C below) which extends from the pyramidal wall section and adjoins with its neighboring chamfered bases (mold 13 shown in Figs. 7B-7C, will produce a microneedle sheet having the form of original plate 11 of Fig. 7A) at an adjoining point on the top surface of the base of the microneedle cavity such that two opposite chamfers bases form a valley (valley located between adjacent microneedles; see Figs. 7C and 8A). 


    PNG
    media_image1.png
    198
    382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    180
    409
    media_image2.png
    Greyscale

Regarding claim 2, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, and Wakamatsu et al. further discloses that the mold (mold 13) further includes a substrate cavity (recess formed by frame 14) within the base of the microneedle cavity 
Regarding claim 3, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, and Wakamatsu et al. further discloses that the microneedle template (mold 13) is made of an elastomer material (paragraph 93).
Regarding claim 4, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, and Wakamatsu et al. further discloses that the microneedle template (mold 13) is made of a silicone material (silicone resin, paragraph 93).
Regarding claim 5, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, and Wakamatsu et al. further discloses that the chamfered base of each of the pyramidal microneedle cavities is made of straight surfaces (see Figs. 2 and 7A-7C).

Regarding claim 7, Wakamatsu et al. discloses a microneedle master mould (original plate 11 with microprojections 12; see Fig. 7A-7B) for making [[the]] a microneedle template (mold 13), comprising
(a) a metal block (plate 11) having a substrate surface (paragraph 82), 
(b) a plurality of pyramidal microneedles (microneedle portion of projections 12, see Examiner’s annotated Fig. 7A below) which are formed by means of physical removal [[on]] of the substrate surface of the metal block (the Examiner notes that the limitation “which are formed by means of physical removal on the substrate surface of the metal block” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited.  MPEP 2113. Nonetheless, paragraph 82 discusses how the microneedles are formed by a physical removal process), and 
(c) a plurality of isosceles throughs (through portion formed between microprojections 12, see Examiner’s annotated Fig. 7A below) which are incorporated in between [[the]] feet of adjacent microneeedles by means of physical removal (the Examiner notes that the limitation “by means of physical removal” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited.  MPEP 2113. Nonetheless, paragraph 82 discusses how the microneedles cavities are formed by a physical removal process), wherein the incorporation of isosceles troughs are performed in two orthogonal directions around the feet of microneeedles (the Examiner notes that the limitation “the incorporation of isosceles troughs are performed in two orthogonal directions around the feet of microneeedles” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited.  MPEP 2113.), and wherein the orthogonal isosclese troughs further form chamfered bases immediately under the microneedles (see Figs. 2 and 7A-7B), and wherein each such chamfer base extends to and adjoins with its neighbouring chamfered base (see Figs. 7A-7B) at an adjoining point which is on an upper surface of master mould form a valley (valley located between adjacent microneedles/feet; see Figs. 7A). 

    PNG
    media_image3.png
    182
    414
    media_image3.png
    Greyscale

Regarding claim 8, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 7, and Wakamatsu et al. further discloses that the chamfered base of at least one of the pyramidal microneedles is made of straight surfaces (see Figs. 2 and 7A-7C).
Regarding claim 17, Wakamatsu et al. discloses a method of fabricating the microneedle master mould of claim 7 (see above rejection for claim 7), comprising
(a) providing a metal block (plate 11) having a substrate surface (paragraph 82), 
(b) forming a plurality of pyramidal microneedles (microneedle portion of projections 12, see Examiner’s annotated Fig. 7A below) by means of physical removal on the substrate surface of the metal block (paragraph 82 discusses how the microneedles are formed by a physical removal process), and 
(c) forming a plurality of isosceles throughs (trough portion formed between projections 12, see Examiner’s annotated Fig. 7A below) in between the feet of adjacent microneeedles by means of physical removal (paragraph 82 discusses how the microneedles cavities are formed by a physical removal process), and
wherein the isosclese troughs further form chamfered bases immediately under the microneedles (Figs. 2 and 7A-7B), and 
wherein each such chamfer base extends to and adjoins with its neighbouring chamfered base (Figs. 7A-7B) at an adjoining point which is on an upper surface of master mould form a valley (valley located between adjacent microneedles/feet; see Figs. 7A). 
 

    PNG
    media_image3.png
    182
    414
    media_image3.png
    Greyscale

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al., in further view of U.S. Publication No. 2017/0050010 to McAllister et al.
Regarding claim 6, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, but Wakamatsu et al. does not expressly state that the chamfered base of each of the pyramidal microneedle cavities is made of curved surfaces.
McAllister et al. teaches a microneedle molding technique (abstract, paragraph 12) that produces a microneedle (microneedle 301) with a chamfered base (funnel shaped portion 360) made of curved surfaces (Fig. 3F and paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the mold shape of the mold of Wakamatsu et al., to have a curved chamfered portion, as taught by McAllister et al. since McAllister teaches that a curved chamfer is a known design in the relevant art (paragraph 36 and Fig. 3F) and since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(1V)(B).
Regarding claim 9, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 7, but Wakamatsu et al. does not expressly state that the chamfered base of at least one of the pyramidal microneedles is made of curved surfaces.
McAllister et al. teaches a microneedle molding technique (abstract, paragraph 12) that produces a microneedle (microneedle 301) with a chamfered base (funnel shaped portion 360) made of curved surfaces (Fig. 3F and paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the master mold shape of Wakamatsu et al., to have a curved chamfered portion, as taught by McAllister et al. since McAllister teaches that a curved chamfer is a known design in the relevant art (paragraph 36 and Fig. 3F) and since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(1V)(B).

Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0028905 to Takada, in further view of Wakamatsu et al.
Regarding claim 10, Takada discloses a method of making dissolving microneedles (abstract), comprising: 
providing a microneedle template (mold, see paragraphs 119-122) that can be used to form pyramid shaped microneedles (paragraph 101 and Fig. 8); 
loading a drug suspension on the microneedle template (solution A1, paragraph 120-121);
centrifuging the microneedle template as loaded with the drug suspension (paragraph 121); 
loading a matrix material solution on the microneedle template (solution B1, paragraph 122); and 
centrifuging the microneedle template as loaded with the matrix material solution (paragraph 122).
Takada does not expressly teach that the microneedle template comprises a microneedle cavity comprising a plurality of pyramidal microneedle cavities and a base, wherein each of plurality of pyramidal microneedle cavities comprises a tip and a pyramidal wall section extending between [[a]] the tip top surface of the base of the microneedle cavity, and a chamfered base which extends from the pyramidal wall section and adjoins with its neighbouring chamfered bases at an adjoining point on the top surface of the base of the microneedle cavity such that two opposite chamfers bases form a valley.
Wakamatsu et al. teaches a microneedle template (mold/form 13; see Figs. 7B-7C and 8A to produce microneedles of Fig. 2; see paragraph 83) for making dissolving microneedles (absorbable microneedles; see paragraph 5 and abstract and see paragraph 98), comprising a microneedle cavity comprising a plurality of pyramidal microneedle cavities (microneedle cavity portion of needle shaped recesses 15 of mold 13; see Examiner’s annotated Fig. 7C below) and a base (formed by the recess of frame 14; see Fig. 8A), wherein each of the plurality of pyramidal microneedle cavities comprises a tip and a pyramid wall section (see Figs. 7B-7C and Fig. 2 and paragraphs 61 and 83) extending between [[a]] the tip top surface of the base of the microneedle cavity (see Figs. 7C and 8A), and a chamfered base (chamfered base portion of needle shaped recesses 15; see Examiner’s annotated Fig. 7C below) which extends from the pyramidal wall section and adjoins with its neighboring chamfered bases (mold 13 shown in Figs. 7B-7C, will produce a microneedle sheet having the form of original plate 11 of Fig. 7A) at an adjoining point on the top surface of the base of the microneedle cavity such that two opposite chamfers bases form a valley  (valley located between adjacent microneedles; see Figs. 7C and 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have substituted a different microneedle mould in the method of making dissolving microneedles, as taught by Takada, such as using the mould taught by Wakamatsu et al., since the microneedle mould of Wakamatsu et al. could be used to achieve the same result as the mould of Takada, and thus mould of Wakamatsu et al. and the mould of Takada were art-recognized equivalents at the effective filing date of the present invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute the mould of Wakamatsu et al. in place of the mould used in the method of Takada since it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B).
The modified device and method of Takada in view of Wakamatsu et al. will hereinafter be referred to as the modified device and method of Takada and Wakamatsu et al. 
Regarding claim 11, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 10, and Takada further teaches that the method further comprises subjecting the microneedle template to a controlled environment for drying (paragraph 122).
 Regarding claim 12, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 11, and Takada further teaches that the controlled environment for drying comprises centrifugation (paragraph 122).
Regarding claim 14, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 10, and Wakamatsu et al. further teaches a microneedle manufacturing molding technique/method (Fig. 11) whereby pyramidal microneedles (Fig. 2, for example) having a drug loaded portion (120) and a base portion (122) are formed, and the base portion is formed with a matrix material that is a polymer solution (paragraph 96) that includes sodium hyaluronate (paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the matrix material of the device and method of Takada and Wakamatsu et al. to be made of sodium hyaluronate, as taught by Wakamatsu et al. since sodium hyaluronate is a biocompatible material usable in forming microneedle arrays (paragraph 97 of Wakamatsu et al.).

Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada and Wakamatsu et al., as applied to claims 10 and 11-12 above, respectively, in further view of U.S. Publication No. 2016/0067176 to Ding et al.
Regarding claim 13, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 10, but neither Takada nor Wakamatsu et al. expressly state that the drug suspension comprises insoluble drug particles in water.
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81) and that microneedle arrays can be useful in administering insoluble drugs to patients (paragraphs 41-42), such as insoluble peptides (paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Wakamatsu et al., by formulating the microneedles so that the drug suspension is insoluble drug particles in water, as taught by Ding et al., for administering, for example, water insoluble peptides (paragraph 49 of Ding et al.).
Regarding claim 15, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 11, but neither Takada nor Wakamatsu et al. expressly state that the controlled environment comprises a temperature range of 15 - 30 degrees Celsius, and a relative humidity range of 30% - 50% at atmospheric pressure.
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81), that includes a controlled environment comprising a temperature range of 15 - 30 degrees Celsius (paragraphs 81 and 93 teach drying the microneedle in a temperature range of 5°C to 50°C to remove solvent which includes at least a portion of the claimed range of 15-30 degrees Celsius), and a relative humidity range of 30% - 50% at atmospheric pressure (paragraph 93 teaches a relative humidity range of 10% to 95%, which includes at least a portion of the claimed 30%-50%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Wakamatsu et al., by utilizing a drying temperature range of 15°C to 35°C, and relative humidity of 30%-50%, as taught by Ding et al., to remove solvent and dry the microneedle array (paragraphs 81 and 93 of Ding et al.).
Regarding claim 16, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 12, but neither Takada nor Wakamatsu et al. expressly state that the centrifugation/drying is performed in a temperature range of 0-20 degrees Celsius.
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81}, that includes drying the microneedle in a temperature range of 5°C to 50°C to remove solvent (paragraphs 81 and 93), which includes at least a portion of the claimed range of 0-20 degrees Celsius).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Wakamatsu et al., by utilizing a drying temperature range of 0°C to 20°C, as taught by Ding et al., to remove solvent and dry the microneedle array (paragraphs 81 and 93 of Ding et al.).

Response to Arguments
Applicant’s arguments in the Response dated 6/14/2022 with regard to the claims have been considered but are not persuasive. 
There is new interpretation of Wakamatsu et al that is applicable to the claims as amended. 
Regarding Applicant’s arguments concerning the 112 rejections of claim 7: Applicant’s arguments contend that the 112 issues in claim 7 were addressed by the amendment dated 6/14/2022. However, that does not appear to be the case. The 112 rejections for claim 7 from the Final dated 3/14/2022 have been reiterated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783